Citation Nr: 0813059	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  05- 11 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than August 20, 2003 
for the grant of a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel





FINDING OF FACT

In February 2008, prior to the promulgation of a decision, 
the Board received a statement from the veteran indicating 
that he wished to withdraw his appeal seeking an earlier 
effective date for the grant of a TDIU.  


CONCLUSION OF LAW

The criteria for withdrawal by the veteran of a substantive 
appeal pertinent to the issue of entitlement to an earlier 
effective date for the grant of a TDIU are met.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from December 1995 to 
January 1996.

In a November 2003 rating decision, the RO granted 
entitlement to a TDIU, effective August 20, 2003.  The 
veteran expressed disagreement with the assigned effective 
date.  In a February 2005 rating decision, the RO conducted a 
de novo review of the evidence and determined that the proper 
effective date for entitlement to a TDIU is August 20, 2003.  
A statement of the case was issued in February 2005, and the 
veteran perfected an appeal.    

A personal hearing was scheduled in February 2008, however, 
in correspondence dated in the same month, the veteran's 
representative indicated that the veteran wished to cancel 
his hearing.  According to the representative's statement, as 
well as a statement signed by the veteran in the same month, 
it was noted that the veteran wishes to withdraw his appeal 
seeking an earlier effective date for entitlement to a TDIU.  
Also, the veteran's representative submitted a motion to 
withdraw the veteran's appeal in April 2008.

An appeal may be withdrawn in writing at any time before a 
decision is rendered by the Board.  38 C.F.R. § 20.204(b) 
(2007).  Withdrawal may be made by the appellant or by his 
authorized representative.  38 C.F.R. § 20.204 (2007).   
Thus, the veteran has withdrawn the issue on appeal.  Once 
the veteran withdrew this issue, there remained no 
allegations of error of fact or law for appellate 
consideration. The Board does not have jurisdiction to review 
the issue on appeal and it is dismissed. 38 U.S.C.A. § 
7105(d)(5) (West 2002 & Supp. 2007).


ORDER

Entitlement to an effective date earlier than August 20, 2003 
for the grant of a TDIU is dismissed.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


